DISMISS and Opinion Filed February 4, 2015




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-14-01614-CV

                                RONNIE JOHNIGAN, Appellant
                                           V.
                                 JUDY HAMMOND, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-14-06046-C

                               MEMORANDUM OPINION
                 Before Chief Justice Wright and Justices Lang-Miers and Stoddart
                                 Opinion by Chief Justice Wright
          Before the Court is appellee’s January 13, 2015 motion to dismiss the appeal for want of
prosecution. Appellee contends the appeal should be dismissed because appellant has failed to
pay the required filing fee. Appellant did not file a response to the motion to dismiss.
          In a post-card notice dated December 29, 2014, the Court notified appellant that the
required $195 filing fee was past due. We instructed appellant to pay the filing fee within ten
days and cautioned him that failure to do so will result in dismissal of the appeal without further
notice.    As of today’s date, appellant has not paid the filing fee.      Accordingly, we grant
appellee’s motion and dismiss the appeal. See TEX. R. APP. P. 42.3(b) & (c).




141614F.P05
                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

RONNIE JOHNIGAN, Appellant                         On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas.
No. 05-14-01614-CV        V.                       Trial Court Cause No. CC-14-06046-C.
                                                   Opinion delivered by Chief Justice Wright.
JUDY HAMMOND, Appellee                             Justices Lang-Miers and Stoddart,
                                                   participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee JUDY HAMMOND recover her costs of this appeal from
appellant RONNIE JOHNIGAN.


Judgment entered February 4, 2015.




                                             –2–